             Case 3:19-cv-05257-JD Document 4 Filed 09/03/19 Page 1 of 3



 1   Francis O. Scarpulla (SBN 41059)
     Patrick B. Clayton (SBN 240191)
 2   LAW OFFICES OF FRANCIS O. SCARPULLA
     456 Montgomery Street, 17th Floor
 3   San Francisco, CA 94104
     Telephone: (415) 788-7210
 4   Email: fos@scarpullalaw.com
              pbc@scarpullalaw.com
 5
 6   Attorneys for Creditors
     GER HOSPITALITY, LLC and
 7   RICHARD W. CARPENETI

 8
 9                              UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION
12       In re:                                 Case No. 3:19-cv-05257-JD
13       PG&E CORPORATION                       NOTICE OF APPEARANCE OF FRANCIS O.
                                                SCARPULLA AND PATRICK B. CLAYTON
14                  -and-
15       PACIFIC GAS AND ELECTRIC
16       COMPANY,

17                               Debtors.

18
19
20
21
22
23
24
25
26
27
28

                                               1
     .                  NOTICE OF APPEARANCE                 No. 19-cv-05257-JD
         Case 3:19-cv-05257-JD Document 4 Filed 09/03/19 Page 2 of 3



 1         PLEASE TAKE NOTICE that Francis O. Scarpulla and Patrick B. Clayton of the Law
 2   Offices of Francis O. Scarpulla hereby appear on behalf of Creditors GER HOSPITALITY, LLC
 3   and RICHARD W. CARPENETI in the above-captioned case, In re PG&E Corporation and
 4   Pacific Gas and Electric Company, Debtors, USDC/NDCA Case No. 19-cv-05257.
 5   Dated: September 3, 2019                 LAW OFFICES OF FRANCIS O. SCARPULLA
 6
 7
                                              By:        /s/ Francis O. Scarpulla__________
 8                                                      Francis O. Scarpulla

 9                                            FRANCIS O. SCARPULLA (SBN 41059)
                                              PATRICK B. CLAYTON (SBN 240191)
10                                            LAW OFFICES OF FRANCIS O. SCARPULLA
                                              456 Montgomery Street, 17th Floor
11                                            San Francisco, CA 94104
                                              Tel.: (415) 788-7210
12                                            Fax: (415) 788-0706
                                              Email: fos@scarpullalaw.com
13                                                    pbc@scarpullalaw.com
14                                            Counsel for GER HOSPITALITY, LLC and
                                              RICHARD W. CARPENETI
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
     .                 NOTICE OF APPEARANCE                      No. 19-cv-05257-JD
          Case 3:19-cv-05257-JD Document 4 Filed 09/03/19 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2          I hereby certify that a true copy of the foregoing NOTICE OF APPEARANCE OF
 3   FRANCIS O. SCARPULLA AND PATRICK B. CLAYTON was filed via CM/ECF on September
 4   3, 2019, and as a result has been served on all counsel of record via transmission of Notices of
 5   Electronic Filing generated by CM/ECF.
 6
 7                                                /s/ Francis O. Scarpulla____________
                                                  Francis O. Scarpulla
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
     .                   NOTICE OF APPEARANCE                          No. 19-cv-05257-JD
